Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is entered into effective as of this 1st day of
September, 2006, by and among W. Keith Betts (the “Executive”), Crescent
Financial Corporation, a North Carolina corporation, and Port City Capital Bank,
a North Carolina-chartered bank and wholly owned subsidiary of Crescent
Financial Corporation. Crescent Financial Corporation and Port City Capital Bank
are hereinafter sometimes referred to together or individually as “Employer.”

WHEREAS, the Executive possesses unique skills, knowledge, and experience
relating to the banking business, and as President of Port City Capital Bank is
expected to make significant contributions to the profitability, growth, and
financial strength of Crescent Financial Corporation and affiliates,

WHEREAS, Employer desires to assure itself of the continuity of management and
desires to establish minimum severance benefits for certain of its officers and
other key employees if a change in control occurs, and Employer wishes to ensure
that officers and other key employees are not practically disabled from
discharging their duties if a proposed or actual transaction involving a change
in control arises,

WHEREAS, Employer desires to provide additional inducement for the Executive to
remain in the employ of Port City Capital Bank as President,

WHEREAS, Port City Capital Bank is expected to be merged into Crescent State
Bank, a North Carolina-chartered bank and wholly owned subsidiary of Crescent
Financial Corporation, in June 2007,

WHEREAS, use of the term “Bank” or “Employer” in this Employment Agreement
encompasses the Executive’s service to (i) Port City Capital Bank after the
acquisition of Port City Capital Bank by Crescent Financial Corporation but
before the merger of Port City Capital Bank with and into Crescent State Bank
and (ii) Crescent State Bank after the merger of Port City Capital Bank with and
into Crescent State Bank. The term “Bank” encompasses service to both such
FDIC-insured banks unless specifically noted otherwise,

WHEREAS, Crescent Financial Corporation, Port City Capital Bank, and the
Executive desire to set forth in this Employment Agreement the terms and
conditions of the Executive’s employment,

WHEREAS, the Executive and Port City Capital Bank are parties to an Employment
Agreement dated as of January 3, 2006, but the Executive and the Employer intend
that this Employment Agreement supersede and replace the previous employment
agreement in its entirety, and



--------------------------------------------------------------------------------

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Employer, is contemplated insofar as
Employer or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 EMPLOYMENT. Port City Capital Bank hereby employs the Executive to serve as
President according to the terms and conditions of this Employment Agreement and
for the period stated in section 1.3. After the merger of Port City Capital Bank
with and into Crescent State Bank, Crescent State Bank will employ the Executive
as Executive Vice President according to the terms and conditions of this
Employment Agreement. The Executive hereby accepts employment according to the
terms and conditions of this Employment Agreement and for the period stated in
section 1.3. The Executive agrees that the merger of Port City Capital Bank with
and into Crescent State Bank and his subsequent employment as Executive Vice
President of the Bank are not events that trigger any compensation or benefit
entitlements whatsoever under the terms of this Agreement. The change in duties
and authority that accompanies the change in title from President to Executive
Vice President when the separate corporate existence of Port City Capital Bank
disappears is not an event that gives Executive any rights under this Agreement.

1.2 DUTIES. As President of Port City Capital Bank, the Executive shall serve
under the direction of the board of directors and in accordance with Port City
Capital Bank’s Articles of Incorporation and Bylaws, as each may be amended or
restated from time to time. As Executive Vice President of Crescent State Bank
after the merger of Port City Capital Bank with and into Crescent State Bank, he
shall serve the Bank faithfully, diligently, competently, and to the best of his
ability, and he shall exclusively devote his full time, energy, and attention to
the promotion of the Bank’s interests throughout the term of this Employment
Agreement. During the two (2) year period commencing upon the consummation of
the merger of Port City Capital Bank with and into Crescent State Bank,
Executive shall report only to the President and Chief Executive Officer of
Crescent State Bank or any successor thereto. Without the written consent of
Crescent Financial Corporation’s board of directors, during the term of this
Employment Agreement the Executive shall not render services to or for any
person, firm, corporation, or other entity or organization in exchange for
compensation, regardless of the form in which such compensation is paid and
regardless of whether it is paid directly or indirectly to the Executive
provided, however, that Executive may serve, with or without compensation, as an
officer or director of any charitable or civic organization. Nothing in this
section 1.2 shall prevent the Executive from managing his personal investments
and affairs, however, provided that doing so does not interfere with the proper
performance of his duties and responsibilities.



--------------------------------------------------------------------------------

1.3 TERM. The initial term of this Employment Agreement shall be for a period of
three years, commencing September 1, 2006. On the first anniversary of the
September 1, 2006 effective date of this Employment Agreement and on each
anniversary thereafter, this Employment Agreement shall be extended
automatically for one additional year unless the Bank’s board of directors
determines that the term shall not be extended. If the board of directors
determines not to extend the term, it shall promptly notify the Executive in
writing. If the board of directors decides not to extend the term of this
Employment Agreement, this Employment Agreement shall nevertheless remain in
force until its term expires. The board of directors’ decision not to extend the
term of this Employment Agreement shall not – by itself – give the Executive any
rights under this Employment Agreement to claim an adverse change in his
position, compensation, or circumstances or otherwise to claim entitlement to
severance benefits under Articles 4 or 5 of this Employment Agreement.
References herein to the term of this Employment Agreement shall refer to the
initial term, as the same may be extended. Unless sooner terminated, the
Executive’s employment shall terminate when he reaches age 65.

1.4 SERVICE ON THE BOARD OF DIRECTORS. The board of directors of Crescent
Financial Corporation and the board of directors of Port City Capital Bank shall
undertake every lawful effort to ensure that the Executive continues to be
elected or reelected as a director of Port City Capital Bank. The Executive
shall be deemed to have resigned as a director of Port City Capital Bank
effective immediately after termination of the Executive’s employment under
Article 3 of this Employment Agreement, or on the effective date of the merger
of Port City Capital Bank with and into Crescent State Bank, regardless of
whether the Executive submits a formal, written resignation as director. After
consummation of the merger of Port City Capital Bank and Crescent State Bank,
Executive shall serve as a non-voting member of the Bank’s loan committee.

ARTICLE 2

COMPENSATION AND OTHER BENEFITS

2.1 BASE SALARY. In consideration of the Executive’s performance of his
obligations under this Employment Agreement, Employer shall pay or cause to be
paid to the Executive a salary at the annual rate of not less than $170,000,
payable in monthly installments. The Executive’s salary shall be reviewed
annually commencing during the first quarter of 2007 by the Compensation
Committee of the Bank’s board of directors or by such other board committee as
has jurisdiction over executive compensation. The Executive’s salary shall be
increased no less frequently than annually to account for cost of living
increases. The Executive’s salary also may be increased beyond the amount
necessary to account for cost of living increases at the discretion of the
committee having jurisdiction over executive compensation. However, the
Executive’s salary shall not be reduced. The Executive’s salary, as the same may
be increased from time to time, is referred to in this Employment Agreement as
the “Base Salary.”

2.2 BENEFIT PLANS AND PERQUISITES. The Executive shall be entitled throughout
the term of this Employment Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation stock option plans and other stock-based
compensation, incentive, bonus, or purchase



--------------------------------------------------------------------------------

plans, or plans providing pension, medical, dental, disability, and group life
benefits, including Employer’s 401(k) Plan, and to receive any and all other
fringe benefits provided from time to time, provided that the Executive
satisfies the eligibility requirements for any such plans or benefits.

(a) Club Dues. During the term of this Employment Agreement, the Employer shall
pay or cause to be paid the Executive’s continued membership dues in civic
and/or country clubs in an amount up to $750 per month.

(b) Reimbursement of Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred in performing his
obligations under this Employment Agreement, including but not limited to all
reasonable business travel and entertainment expenses incurred while acting at
the request of or in the service of Employer and reasonable expenses for
attendance at annual and other periodic meetings of trade associations.

2.3 VACATION. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by Employer,
but in no event fewer than four weeks of vacation per year. The Executive shall
schedule at least one week of vacation per year. The timing of vacations shall
be scheduled in a reasonable manner by the Executive. The Executive shall not be
entitled to any additional compensation for failure to use allotted vacation or
sick leave nor shall the Executive be entitled to accumulate unused sick leave
from one year to the next, unless authorized by Crescent Financial Corporation’s
board of directors to do so. Up to five vacation days not used in a given year
may be carried over and used by the Executive in a subsequent year.

2.4 SALARY CONTINUATION AGREEMENT. Employer and the Executive shall use their
best efforts to finalize and enter into a Salary Continuation Agreement by
July 1, 2007, providing an annual benefit to the Executive for retirement on or
after attaining age 65. Unless the Salary Continuation Agreement explicitly
provides otherwise, whether benefits are properly payable to the Executive under
the Salary Continuation Agreement shall be determined solely by reference to
that agreement. Once the Employer and the Executive enter into a Salary
Continuation Agreement, the Executive will no longer be eligible to receive the
Change of Control benefits described under Article 5 and this Employment
Agreement is expected to be amended as a condition precedent to the
establishment of the Salary Continuation Agreement.

ARTICLE 3

TERMINATION OF EMPLOYMENT

3.1 TERMINATION BY THE EMPLOYER. (a) Death or Disability. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies in active service to Employer, for twelve months after the
Executive’s death Employer shall assist the Executive’s family with continuing
health care coverage under COBRA substantially identical to that provided for
the Executive before his death.

By delivery of written notice 30 days in advance to the Executive, Employer may
terminate the Executive’s employment if the Executive is disabled. For purposes
of this Employment Agreement, the Executive shall be considered “disabled” if an
independent



--------------------------------------------------------------------------------

physician selected by Employer and reasonably acceptable to the Executive or his
legal representative determines that, because of illness or accident, the
Executive is unable to perform his duties for a period of 90 consecutive days.
The Executive shall not be considered disabled, however, if he returns to work
on a full-time basis within 30 days after Employer gives him notice of
termination due to disability.

Notwithstanding any other provision herein contained, in the event that
Executive’s employment hereunder terminates in the manner described in this
Article 3.1 as a result of Executive’s death or disability, Executive (or
Executive’s estate in the event of Executive’s death) shall be entitled to
receive the payments described in Article 7.2 hereof.

(b) Termination Without Cause. With written notice to the Executive 60 days in
advance, Employer may terminate the Executive’s employment without Cause.

(c) Termination with Cause. Employer may terminate the Executive’s employment
with Cause. For purposes of this Employment Agreement, “Cause” means any of the
following –

(1) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of his employment. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the best interests of
Employer, or

(2) intentional violation by the Executive of any applicable law or significant
policy of Employer that, in Employer’s reasonable judgement, results in an
adverse effect on Employer, regardless of whether the violation leads to
criminal prosecution or conviction. For purposes of this Agreement, applicable
laws include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over Employer, or

(3) the Executive’s gross negligence or gross neglect of duties in the
performance of his duties, or

(4) intentional wrongful damage by the Executive to the business or property of
Employer, including without limitation the reputation of Employer, which in
Employer’s reasonable judgment causes material harm to Employer, or

(5) a breach by the Executive of his fiduciary duties or misconduct involving
dishonesty, in either case whether in his capacity as an officer or as a
director of the Bank, or

(6) a breach by the Executive of this Employment Agreement that, in the
reasonable judgment of Employer, is a material breach, which breach is not
corrected by the Executive within 10 days after receiving written notice of the
breach, or



--------------------------------------------------------------------------------

(7) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

(8) conviction of the Executive for or plea of nolo contendere to a felony or
conviction of or plea of nolo contendere to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 5 consecutive days
or more, or

(9) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees.

For purposes of this Employment Agreement, no act or failure to act on the part
of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence.

3.2 TERMINATION BY THE EXECUTIVE. The Executive may terminate his employment
with written notice to Employer 60 days in advance, whether with or without Good
Reason. If the Executive terminates with Good Reason, the termination will take
effect at the conclusion of the 60-day period unless the event or circumstance
constituting Good Reason is cured by Employer or unless the notice of
termination for Good Reason is revoked by the Executive within the 60-day
period. For purposes of this Employment Agreement, “Good Reason” means any of
the following events occur without the Executive’s written consent –

(a) Reduced Base Salary: reduction of the Executive’s Base Salary,

(b) Participation in Benefit Plans Reduced or Terminated: reduction of the
Executive’s opportunities under Employer’s benefit plans, unless in the case of
either company a company-wide reduction of all officers’ award opportunities
occurs simultaneously, or termination of the Executive’s participation in any
officer or employee benefit plan maintained by Employer, unless the plan is
terminated because of changes in law or loss of tax deductibility to Employer
for contributions to the plan, or unless the plan is terminated as a matter of
Employer policy applied equally to all participants in the plan,

(c) Reduced Responsibilities or Status or Change in Reporting Relationship:
assignment to the Executive of duties that are materially inconsistent with the
Executive’s position with the Bank or that represent a reduction of his
authority (other than the Executive’s new role as Executive Vice President of
Crescent State Bank after the merger of Port City Capital Bank with and into
Crescent State Bank) or that represents a change in the reporting relationship
described in Section 1.2 of this Agreement.



--------------------------------------------------------------------------------

(d) Failure to Obtain Assumption Agreement: failure to obtain an assumption of
Employer’s obligations under this Employment Agreement by any successor to
Crescent Financial Corporation, regardless of whether such entity becomes a
successor to Crescent Financial Corporation as a result of a merger,
consolidation, sale of assets, or other form of reorganization,

(e) Material Breach: a material breach of this Employment Agreement by Employer
, or

(f) Relocation of the Executive: requiring the Executive to change his principal
work location, to any location that is more than 30 miles from the location of
Port City Capital Bank’s principal executive offices on the date of this
Employment Agreement.

3.3 NOTICE. Any purported termination by Employer or by the Executive shall be
communicated by written notice of termination to the other. The notice must
state the specific termination provision of this Employment Agreement relied
upon. The notice must also state the date on which termination shall become
effective, which shall be a date not earlier than the date of the termination
notice. If termination is for Cause or with Good Reason, the notice must state
in reasonable detail the facts and circumstances forming the basis for
termination of the Executive’s employment.

ARTICLE 4

COMPENSATION AND BENEFITS AFTER TERMINATION

4.1 CAUSE. If the Executive’s employment terminates for Cause, the Executive
shall receive the salary to which he was entitled through the date on which
termination became effective and any other benefits to which he may be entitled
under Employer’s benefit plans and policies in effect on the date of
termination.

4.2 DISABILITY. If the Executive’s employment terminates because of his
disability, the Executive shall receive the salary earned through the date on
which termination became effective, any unpaid bonus or incentive compensation
due to the Executive for the calendar year preceding the calendar year in which
the termination became effective, any payments the Executive is eligible to
receive under any disability insurance program in which the Executive
participates, such other benefits to which he may be entitled under Employer’s
benefit plans, policies, and agreements, and any benefits provided for elsewhere
in this Employment Agreement.

4.3 TERMINATION WITHOUT CAUSE. If Employer terminates the Executive’s employment
without Cause, or the Executive resigns for Good Reason prior to a Change in
Control, the Executive shall be entitled to—

(a) Cash Severance. A lump-sum severance payment in cash in the amount of two
and one half times his Base Salary, payable no later than 30 days after
termination of the Executive’s employment. Employer and the Executive
acknowledge and agree that the compensation and benefits under this paragraph
(a) shall not be payable if compensation and



--------------------------------------------------------------------------------

benefits are payable or shall have been previously paid to the Executive under
Article 5 of this Agreement. That is, the parties acknowledge and agree that the
Executive shall not be entitled to duplicative compensation and benefit payments
under paragraph (a) and under Article 5 if the Executive’s employment is
terminated without Cause or if the Executive voluntarily terminates employment.

(b) Cash-out of Value of Unvested Stock Options. The Executive shall be entitled
to receive from Employer an amount equal to the value of any unvested stock
options and any unvested restricted stock or other equity-based compensation
award shall become fully vested as of the effective date of termination. Amounts
payable under this paragraph (b) shall be paid in a single lump sum within 90
days after termination of the Executive’s employment.

(c) Cash-out of the Executive’s Unvested 401(k) Retirement Plan Account Balance.
The Executive shall be entitled to receive from Employer an amount in cash equal
to the value of any unvested matching or discretionary contributions by Employer
under the Employer’s 401(k) Plan as of the effective date of termination.

(d) Outplacement and Support. Employer shall pay or cause to be paid to the
Executive reasonable outplacement expenses in an amount up to $25,000, and for
one year after termination Employer shall provide the Executive with the use of
office space and reasonable office support facilities, including secretarial
assistance.

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 CHANGE IN CONTROL TERMINATION BENEFITS. If the Executive is terminated
involuntarily but without cause within 24 months after a Change in Control, or
if the Executive terminates employment voluntarily but with Good Reason within
24 months after a Change in Control, the Executive shall be entitled to a
lump-sum payment in cash in an amount equal to two times the Executive’s annual
compensation. For this purpose, annual compensation means (1) the Executive’s
Base Salary at the time of the Change in Control or at the time Executive’s
employment terminates, whichever is greater, plus (2) any bonuses or incentive
compensation earned for the calendar year ended immediately before the year in
which termination of employment occurs or the year in which the Change in
Control occurs, whichever is greater, in either case regardless of when the
bonus or incentive compensation earned for the preceding calendar year is paid
and regardless of whether all or part of the bonus or incentive compensation is
subject to elective deferral. The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. The payment required under this section 5.1 is payable no later
than five business days after the Executive’s employment terminates. The
Executive shall also be entitled to the benefits specified in section 4.3
paragraphs (b), (c), and (d). If the Executive is removed from office or if his
employment terminates before a Change in Control occurs but after discussions
with a third party regarding a Change in Control commence, and if those
discussions ultimately conclude with a Change in Control, then for purposes of
this Employment Agreement the removal of the Executive or termination of his
employment shall be deemed to have occurred after the Change in Control.



--------------------------------------------------------------------------------

If the Executive receives payment under section 5.1 he shall not be entitled to
any additional severance benefits under section 4.3(a) of this Employment
Agreement.

5.2 DEFINITION OF CHANGE IN CONTROL. For purposes of this Employment Agreement,
“Change in Control” means any one of the following events occurs –

(a) Merger or Share Exchange. Crescent Financial Corporation merges into,
consolidates, or enters into a share exchange with another corporation, or
merges another corporation into Crescent Financial Corporation, and as a result
less than a majority of the combined voting power of the resulting corporation
immediately after the merger, consolidation, or share exchange is held by
persons who were holders of Crescent Financial Corporation’s voting securities
immediately before the merger, consolidation, or share exchange. For purposes of
this Agreement, the term “person” means an individual, corporation, partnership,
trust, association, joint venture, pool, syndicate, sole proprietorship,
unincorporated organization or other entity,

(b) Acquisition of Significant Share Ownership. after the date of this Agreement
a report on Schedule 13D, Schedule TO, or another form or schedule (other than
Schedule 13G) is filed or is required to be filed under sections 13(d) or 14(d)
of the Securities Exchange Act of 1934, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of the combined voting power of Crescent Financial
Corporation’s voting securities outstanding (but this paragraph (b) shall not
apply to beneficial ownership of voting shares held by Crescent Financial
Corporation or by a subsidiary of Crescent Financial Corporation in a fiduciary
capacity or beneficial ownership of voting shares held by an employee benefit
plan of Crescent Financial Corporation or by a subsidiary of Crescent Financial
Corporation),

(c) Change in Board Composition. during any period of two consecutive years,
individuals who constitute Crescent Financial Corporation’s board of directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority thereof; provided, however, that – for purposes of this
paragraph (c) – each director who is first elected by the board (or first
nominated by the board for election by stockholders) by a vote of at least
two-thirds (b) of the directors who were directors at the beginning of the
period shall be deemed to have been a director at the beginning of the two-year
period, or

(d) Sale of Assets. Crescent Financial Corporation sells to a third party all or
substantially all of Crescent Financial Corporation’s assets.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 NON-DISCLOSURE. The Executive covenants and agrees that he will not reveal
to any person, firm, or corporation any confidential information of any nature
concerning Employer or its business, or anything connected therewith. As used in
this Article 6, the term



--------------------------------------------------------------------------------

“confidential information” means all of Crescent Financial Corporation’s and its
affiliates’ confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the term of this
Employment Agreement, including but not limited to –

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.

Notwithstanding the foregoing, confidential information excludes information
that – as of the date hereof or at any time after the date hereof – is published
or disseminated without obligation of confidence or that becomes a part of the
public domain by or through action of Employer or otherwise than by or at the
direction of the Executive. This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of his authority.

6.2 RETURN OF MATERIALS. The Executive agrees to deliver or return to Employer
upon termination, upon expiration of this Employment Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by Employer or prepared by the Executive in connection with his
services hereunder. The Executive will retain no copies thereof after
termination of this Employment Agreement or termination of the Executive’s
employment.

6.3 INJUNCTIVE RELIEF. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to Employer if the Executive fails
to observe the obligations imposed on him by this Article 6. Accordingly, if
Employer institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to Employer, and the Executive agrees not to urge in any such action the claim
or defense that an adequate remedy at law exists.

6.4 AFFILIATES’ CONFIDENTIAL INFORMATION IS COVERED; CONFIDENTIALITY OBLIGATION
SURVIVES TERMINATION. For purposes of this Employment Agreement, the term
“affiliate” of Crescent Financial Corporation includes Port City Capital Bank,
any bank successor to Port City Capital Bank, and any entity that directly, or
indirectly through one or



--------------------------------------------------------------------------------

more intermediaries, controls, is controlled by, or is under common control with
Port City Capital Bank. The rights and obligations set forth in this Article 6
shall survive termination of this Employment Agreement.

6.5 CREATIVE WORK. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Employment Agreement, regardless of when or
where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by Employer. The Executive hereby assigns to
Crescent Financial Corporation and to the Bank all rights, title, and interest,
whether by way of copyrights, trade secret, trademark, patent, or otherwise, in
all such work or work product, regardless of whether the same is subject to
protection by patent, trademark, or copyright laws.

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 COVENANT NOT TO SOLICIT EMPLOYEES. The Executive agrees not to solicit the
services of any officer or employee of the Employer for one year after the
Executive’s employment termination.

7.2 COVENANT NOT TO COMPETE. (a) For and in consideration of the “payments” (as
defined below) the Executive covenants and agrees that he will not, without
advance written consent of the Employer, compete directly or indirectly with the
Employer for the “non-compete term” (as defined below) after termination of his
employment, plus any period during which the Executive is in violation of this
covenant not to compete and any period during which the Employer seeks by
litigation to enforce this covenant not to compete. For purposes of this section
–

 

  (1) the term “compete” means

 

  (a) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (b) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

  (c) inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s termination of employment to seek
financial products or services from another financial institution.

 

  (2) the words “directly or indirectly” means –

 

  (a) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution, de novo institution in organization, or
organizational group in competition or intending to be in competition with the
Employer in the territory, or



--------------------------------------------------------------------------------

  (b) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
at the Executive’s termination of employment.

 

  (3) the term “customer” means any person to whom the Employer is providing
financial products or services on the date of the Executive’s termination of
employment.

 

  (4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in section 4(k) of the Bank
Holding Company Act of 1956, other than the Employer or one of its affiliated
corporations.

 

  (5) “financial product or service” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Employer or an affiliate on the date of the Executive’s
employment termination, including but not limited to banking activities and
activities that are closely related and a proper incident to banking.

 

  (6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary, or association.

 

  (7) the term “territory” means New Hanover County and any counties contiguous
thereto.

 

  (8) the term “non-compete term” shall be a period of two years should
Executive’s employment terminate prior to the fifth anniversary of this
Agreement; shall be a period of one year should Executive’s employment terminate
following the fifth anniversary of this Agreement but before the seventh
anniversary of this Agreement; and after the seventh anniversary of this
Agreement, there shall be no period of time in which Executive is not permitted
to “compete” as defined herein.

 

  (9) the term “payments” shall mean the payment by the Employer of $78,333.00
to the Executive on the date hereof and the payment of an equivalent amount on
each of the first two anniversaries of this Agreement.



--------------------------------------------------------------------------------

(b) If any provision of this section or any word, phrase, clause, sentence, or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

7.3 SPECIFIC PERFORMANCE. The Executive’s covenants contained in Articles 7
shall survive termination of the Executive’s employment for any reason, and
shall be enforceable after such termination. Without intending to limit the
remedies available to Crescent Financial Corporation and the Bank, the Executive
agrees that damages at law are an insufficient remedy for violation by the
Executive of his covenants contained in this Agreement. Accordingly, the
Executive hereby agrees that Crescent Financial Corporation or the Bank may
apply for and is entitled to injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened breach of, or otherwise to
specifically enforce, any of the covenants of this Article 7, in each case
without proof of actual damages, in addition to any other remedies that may be
available under applicable law. The Executive hereby waives the claim or defense
that an adequate remedy at law is available to Crescent Financial Corporation or
the Bank, and the Executive agrees not to urge in any action or proceeding the
claim or defense that an adequate remedy at law exists.

Without limiting the generality of the foregoing, without limiting the remedies
available to Crescent Financial Corporation or the Bank for violation of this
Agreement, and without constituting an election of remedies, if the Executive
violates any of the terms of Article 7 he shall forfeit on his own behalf and
that of his beneficiary(ies) any rights to and interest in any severance or
other benefits under the Employment Agreement, and the Employment Agreement
shall thereafter be null, void, and of no further force or effect.

7.4 ARTICLE 7 SURVIVES TERMINATION. The rights and obligations set forth in this
Article 7 shall survive termination of this Employment Agreement.

ARTICLE 8

MISCELLANEOUS

8.1 SUCCESSORS AND ASSIGNS. (a) This Employment Agreement Is Binding on
Employer’s Successors. This Employment Agreement shall be binding upon Employer
and any successor to Employer, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of Employer by
purchase, merger, consolidation, reorganization, or otherwise. But this
Employment Agreement and Employer’s obligations under this Employment Agreement
are not otherwise assignable, transferable, or delegable by Employer. By
agreement in form and substance satisfactory to the Executive, Employer shall
require any successor to all or substantially all of the business or assets of
Employer expressly to assume and agree to perform this Employment Agreement in
the same manner and to the same extent Employer would be required to perform if
no such succession had occurred.

(b) This Employment Agreement Is Enforceable by the Executive and His Heirs.
This Employment Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.



--------------------------------------------------------------------------------

(c) This Employment Agreement Is Personal in Nature and Is Not Assignable. This
Employment Agreement is personal in nature. Without written consent of the other
parties, no party shall assign, transfer, or delegate this Employment Agreement
or any rights or obligations under this Employment Agreement, except as
expressly provided herein. Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder is not assignable
or transferable, whether by pledge, creation of a security interest, or
otherwise, except for a transfer by the Executive’s will or by the laws of
descent and distribution. If the Executive attempts an assignment or transfer
that is contrary to this section 8.1, Employer shall have no liability to pay
any amount to the assignee or transferee.

8.2 GOVERNING LAW, JURISDICTION AND FORUM. This Employment Agreement shall be
construed under and governed by the internal laws of the State of North
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
North Carolina. By entering into this Employment Agreement, the Executive
acknowledges that he is subject to the jurisdiction of both the federal and
state courts in the State of North Carolina. Any actions or proceedings
instituted under this Employment Agreement shall be brought and tried solely in
courts located in Wake County, North Carolina, or in the federal court having
jurisdiction in Cary, North Carolina. The Executive expressly waives his rights
to have any such actions or proceedings brought or tried elsewhere.

8.3 ENTIRE AGREEMENT. This Employment Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive by Employer, and any
oral or written statements, representations, agreements, or understandings made
or entered into prior to or contemporaneously with the execution of this
Employment Agreement, are hereby rescinded, revoked, and rendered null and void
by the parties.

8.4 NOTICES. Any notice under this Employment Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Crescent Financial Corporation at the time of the delivery
of such notice, and properly addressed to Employer if addressed to Crescent
Financial Corporation, 1005 High House Road, Cary, North Carolina 27513,
Attention: Corporate Secretary.

8.5 SEVERABILITY. In the case of conflict between any provision of this
Employment Agreement and any statute, regulation, or judicial precedent, the
latter shall prevail, but the affected provisions of this Employment Agreement
shall be curtailed and limited solely to the extent necessary to bring them
within the requirements of law. If any provision of this Employment Agreement is
held by a court of competent jurisdiction to be indefinite, invalid,



--------------------------------------------------------------------------------

void or voidable, or otherwise unenforceable, the remainder of this Employment
Agreement shall continue in full force and effect unless that would clearly be
contrary to the intentions of the parties or would result in an injustice.

8.6 CAPTIONS AND COUNTERPARTS. The captions in this Employment Agreement are
solely for convenience. The captions in no way define, limit, or describe the
scope or intent of this Employment Agreement. This Employment Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

8.7 NO DUTY TO MITIGATE. Employer hereby acknowledges that it will be difficult
and could be impossible (a) for the Executive to find reasonably comparable
employment after his employment terminates, and (b) to measure the amount of
damages the Executive may suffer as a result of termination. Additionally,
Employer acknowledges that its general severance pay plans do not provide for
mitigation, offset, or reduction of any severance payment received thereunder.
Accordingly, Employer further acknowledges that the payment of severance
benefits under this Employment Agreement is reasonable and shall be liquidated
damages. The Executive shall not be required to mitigate the amount of any
payment provided for in this Employment Agreement by seeking other employment.
Moreover, the amount of any payment provided for in this Employment Agreement
shall not be reduced by any compensation earned or benefits provided as the
result of employment of the Executive or as a result of the Executive being
self-employed after termination of his employment.

8.8 AMENDMENT AND WAIVER. This Employment Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto. The failure of
any party hereto to enforce at any time any of the provisions of this Employment
Agreement shall not be construed to be a waiver of any such provision, nor
affect the validity of this Employment Agreement or any part thereof or the
right of any party thereafter to enforce each and every such provision. No
waiver or any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.



--------------------------------------------------------------------------------

8.9 PAYMENT OF LEGAL FEES. Employer is aware that after a Change in Control
management could cause or attempt to cause Employer to refuse to comply with its
obligations under this Employment Agreement, or could institute or cause or
attempt to cause Employer to institute litigation seeking to have this
Employment Agreement declared unenforceable, or could take or attempt to take
other action to deny Executive the benefits intended under this Employment
Agreement. In these circumstances, the purpose of this Employment Agreement
would be frustrated. It is Employer’s intention that the Executive not be
required to incur the expenses associated with the enforcement of his rights
under this Employment Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. It is Employer’s
intention that the Executive not be forced to negotiate settlement of his rights
under this Employment Agreement under threat of incurring expenses. Accordingly,
if after a Change in Control occurs it appears to the Executive that
(a) Employer has failed to comply with any of its obligations under this
Employment Agreement, or (b) Employer or any other person has taken any action
to declare this Employment Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive the benefits intended to be provided to the Executive hereunder,
Employer irrevocably authorizes the Executive from time to time to retain
counsel of his choice, at Employer’s expense as provided in this section 8.9, to
represent the Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against Employer or any
director, officer, stockholder, or other person affiliated with Employer, in any
jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between Employer and any counsel chosen by the Executive under this
section 8.9, Employer irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and Employer and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel. The fees and expenses of counsel selected from time to time by the
Executive as provided in this section shall be paid or reimbursed to the
Executive by Employer on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel in accordance
with such counsel’s customary practices, up to a maximum aggregate amount of
$50,000, whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings. Employer’s obligation to pay the
Executive’s legal fees provided by this section 8.9 operates separately from and
in addition to any legal fee reimbursement obligation Employer may have with the
Executive under any separate severance or other agreement. Anything in this
section 8.9 to the contrary notwithstanding however, Employer shall not be
required to pay or reimburse Executive’s legal expenses if doing so would
violate section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)]
and Rule 359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

8.10 CONSULTATION WITH COUNSEL AND INTERPRETATION OF THIS EMPLOYMENT AGREEMENT.
The Executive acknowledges and agrees that he has had the assistance of counsel
of his choosing in the negotiation of this Employment Agreement, or he has
chosen not to have the assistance of his own counsel. Both parties hereto having
participated in the negotiation and drafting of this Employment Agreement, they
hereby agree that there shall not be strict interpretation against either party
in connection with any review of this Employment Agreement in which
interpretation thereof is an issue.



--------------------------------------------------------------------------------

8.11 COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A. Employer and the
Executive intend that their exercise of authority or discretion under this
Employment Agreement shall comply with section 409A of the Internal Revenue Code
of 1986. If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Employment Agreement, including Articles 4
or 5, will result in additional tax or interest to the Executive because of
section 409A, then despite any provision of this Employment Agreement to the
contrary the Executive will not be entitled to the payments until the earliest
of (a) the date that is at least six months after termination of the Executive’s
employment for reasons other than the Executive’s death, (b) the date of the
Executive’s death, or (c) any earlier date that does not result in additional
tax or interest to the Executive under section 409A. As promptly as possible
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum. If any provision of this Employment Agreement
does not satisfy the requirements of section 409A, such provision shall
nevertheless be applied in a manner consistent with those requirements. If any
provision of this Employment Agreement would subject the Executive to additional
tax or interest under section 409A, Employer shall reform the provision.
However, Employer shall maintain to the maximum extent practicable the original
intent of the applicable provision without subjecting the Executive to
additional tax or interest, and Employer shall not be required to incur any
additional compensation expense as a result of the reformed provision.
References in this Employment Agreement to section 409A of the Internal Revenue
Code of 1986 include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Internal Revenue Code section
409A.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

    CRESCENT FINANCIAL CORPORATION  

/s/ MICHAEL G. CARLTON

    MICHAEL G. CARLTON EXECUTIVE   PRESIDENT

/s/ W. KEITH BETTS

  W. KEITH BETTS   PORT CITY CAPITAL BANK  

/s/ JON VINCENT

  JON VINCENT   CHAIRMAN